DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments 

Entry of Amendments

Claim(s) 1, 3, 5-10, 12-15 and 17-20 have been amended.
Claim(s) 2, 4, 11 and 16 have been canceled.
New Claim(s) 21-25 have been added.

Objections to the Claims
Amendments made to claim(s) 1-20 have overcome the previous objections. Claim(s) 1-20 are no longer objected.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 5-6 and 10-20 are now withdrawn as amendments made to claim(s) 5-6, 10, and 15 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 01/14/2021 with respect to Claim(s) 1, 3, 5-10, 12-15, 17-25 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 10, 15 to patentably distinguish over prior art of Gill alone or in combination with others, however the Examiner believes that Gill in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1, 3, 5-10, 12-15, 17-25 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection. 
For further details see the rejections/objections for Claim(s) 1, 3, 5-10, 12-15, 17-25 herein.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 02/01/2021 and 01/14/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-10, 13-15, 18-20, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 4849699; hereinafter Gill) in view of Alumbaugh et al. (NPL: Electromagnetic Conductivity Imaging with an Iterative Born Inversion, IEEE transactions on geoscience and remote sensing, vol 31, no. 4, july 1993 David L. Alumbaugh and H. Frank Morrison; hereinafter Alumbaugh).
Regarding claim 1, Gill teaches in figure(s) 1-11 a method comprising: 
generating a conductivity model (col. 15 lines 1-12 :- horizontally layered formation model it is sufficient to use vertical antennas; measuring formation dip angle of three-dimensional effects requires the use of horizontal antennas as well), wherein the conductivity model is separable into a homogeneous background conductivity model (col. 14 lines 40-45  :- antenna relays for data acquisition or background noise acquisition) and an inhomogeneous anomalous conductivity model (col. 2 lines 40-45 :- determine dip angle of beds or the range and azimuth of formation anomalies); 
(col. 13 lines 40-45 :- Background data acquisitions are taken to verify the proper operation of the preamplifiers) based on the background conductivity model of  dielectric logging tool (abs.  - a logging sonde for traversing a borehole and having downhole microprocessor/controller circuitry in operative contact with a separate host computer/controller at the earth's surface; col. 1 lines 5-15 :– logging system in which formation parameter of interest i.e., conductivity and/or dielectric constant, can be accurately indicated; figure 1); and 
determining one or more properties of a formation (earth formation 11; col. 1 lines 5-15 :– logging system in which formation parameter of interest i.e., conductivity and/or dielectric constant, can be accurately indicated) based on response signals measured at the two or more receivers (col. 15 lines 12-20 :- obtain magnetic data from a number of receiver antennas spaced vertically in the borehole; EM fields at receiver antenna locations 302 in figure 20) of the dielectric logging tool in response to electromagnetic signals (col. 4 lines 40-43 :- a series of periodic pulses 12 of electromagnetic (EM) energy as the primary magnetic field) emitted towards the formation.

Gill does not teach explicitly complex conductivity model; determining background electromagnetic fields and body-to-receiver Green's functions associated with each of two or more receivers of a dielectric logging tool, determining one or more properties of a formation based, at least in part, on received electromagnetic response signals, the background electromagnetic fields, the body-to-receiver Green’s functions 
However, Alumbaugh teaches in figure(s) 1-7 complex conductivity model (pg. 759, col. 1 - a transmitter at position are the anomalous and background admittivities defined by a = Ϭ + iwƐ where u is the conductivity, Ɛ the electric permittivity and i =√-1, frequency term in the complex admittivity); determining background electromagnetic fields (pg. 759.col. 2 - unperturbed field values in the background medium) and body-to-receiver Green's functions (pg. 759.col. 1 – total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GHg is the vertical magnetic field Green’s function for the background medium) associated with each of two or more receivers of a dielectric logging tool (pg. 760.col. 2 - data are calculated for 32 transmitters and 32 receivers). 
determining one or more properties of a formation based (para. 53 - reservoir characterization … conductivity and/or permittivity, information about reservoir heterogeneity and fluid distribution can be deduced and used to estimate oil field properties such as porosity, saturation and fracture orientation), at least in part, on received electromagnetic response signals (para. 66 - Calculating an updated (corrected) background field as electromagnetic response for the updated background medium with the complex conductivity {tilde over (.sigma.)}.sub.b(n)(r)), the background electromagnetic fields (para. 70 - updating the background field obtained in a previous iteration by adding the volume image constructed during that previous iteration), the
(pg. 759. Col. 1 - Hzs is the vertical component of the measured secondary, or scattered magnetic field at receiver position rrz due to a transmitter at position rtz,Za and Eo are the anomalous and background admittivities defined by 3 = u + iwe where u is the conductivity, E the electric permittivity and i = E is the total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GH~ is the vertical magnetic field Green’s function for the background medium), and the inhomogeneous anomalous conductivity model (pg. 759. Col. 1 - anomalous EM fields that arise from scattering currents induced in localized inhomogeneities by the source field) wherein the received electromagnetic response signals comprise response signals measured at the two or more receivers (32 rx) of the dielectric logging tool in response to electromagnetic signals emitted (32 tx) towards the formation (pg. 758.col. 1 - reservoir characterization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gill by having body-to-receiver Green's functions associated with the two or more receivers for the domain of interest, the background electromagnetic fields and body-to-receiver Green's functions being computed based on the background conductivity model as taught by Alumbaugh in order to provide "technique which uses low frequency electromagnetic (EM) fields to image the earth’s conductivity structure between two boreholes … image quality dependent on the operating frequency with the optimal frequency corresponding to the peak of a sensitivity function which is the product of the primary electric field and the Green’s function" (abstract).


Regarding claim 3, Gill in view of Alumbaugh teaches the method of claim 1, wherein the complex model of the tool describes at least one of a three-dimensional shape (col. 9 lines 40-45 :- control the shape, amplitude and duration of the radiated pulse at the source coil 50) of a body of the tool or material properties of dielectric fills within the tool (clm. 9 -  yielding dielectric values; col. 8 lines 1-5 :- Induced magnetic fields finally detected by the antenna array have similar frequency characteristics and such signals can be related to a formation parameter of interest e.g., conductivity, resistivity or dielectric constant).

Regarding claim 5, Gill in view of Alumbaugh teaches the method of claim 1, 
Alumbaugh additionally teaches in figure(s) 1-7 wherein obtaining the background electric fields and body-to-receiver Green's functions comprises computing the background electric fields and body-to-receiver Green's functions based on the background conductivity model (pg. 759. Col. 1 - Hzs is the vertical component of the measured secondary, or scattered magnetic field at receiver position rrz due to a transmitter at position rtz,Za and Eo are the anomalous and background admittivities defined by 3 = u + iwe where u is the conductivity, E the electric permittivity and i = E is the total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GH~ is the vertical magnetic field Green’s function for the background medium).

Regarding claim 6, Gill in view of Alumbaugh teaches the method of claim 1, wherein obtaining the background electric fields and body- to-receiver Green's functions comprises loading precomputed background electric fields and body-to-receiver Green's functions into memory (Gill, memory 146 in figure 12, col. 7 lines 40-45 :- entire run can be predetermined and such data placed in memory of the host computer/controller 27, firing commands for the sonde via the logging code 76 is automatically generated).

Regarding claim 7, Gill in view of Alumbaugh teaches the method of claim 1, wherein the one or more properties of the formation comprise at least one of electrical properties (clm. 1 – logging formation electrical parameter) or rock properties.

Regarding claim 8, Gill in view of Alumbaugh teaches the method of claim 1, wherein the anomalous conductivity model is radially symmetric about a longitudinal axis of the borehole (col. 3 lines 18-25 :- modeling the logged formation at each logging station using a series of assumed conductivity values and bed thickness (along with the actual parameters of pulsed primary field), and (2) then cross-checking the forward solution of the model against the digital field data actually detected by the logging system).

Regarding claim 9, Gill in view of Alumbaugh teaches the method of claim 1, wherein inverting the measured electromagnetic signals comprises computing sensitivities of electromagnetic fields at the receivers (col. 15 lines 24-38 :-  In addition to minimizing the sources of noise by novel antenna and circuit design, the present invention minimizes the effects of noise. mathematical relation between formation properties and field data is sensitive to noise or data corruption of any variety, whether electrical, mechanical, or digital.  effects of electronic noise, finite antenna spacing, finite digital accuracy, and other practical problems must be taken into account.) with respect to the anomalous conductivity.

Regarding claim 10, Gill teaches in figure(s) 1-11 a system comprising: 
a dielectric logging tool (col. 1 lines 5-15 :– logging system in which formation parameter of interest i.e., conductivity and/or dielectric constant, can be accurately indicated; figure 1) comprising a transmitter and two or more receivers (col. 15 lines 12-20 :- obtain magnetic data from a number of receiver antennas spaced vertically in the borehole; EM fields at receiver antenna locations 302 in figure 20); and 
a computational facility comprising
a processor (abs. -  downhole microprocessor/controller circuitry in operative contact with a separate host computer/controller at the earth's surface host computer/controller 27), and 
processor-executable instructions, the processor-executable instructions executable by the processor to cause the system to obtain a conductivity model (col. 15 lines 1-12 :- horizontally layered formation model it is sufficient to use vertical antennas; measuring formation dip angle of three-dimensional effects requires the use of horizontal antennas as well) corresponding to at least one of a formation and the dielectric logging tool (abs.  - a logging sonde for traversing a borehole) wherein the conductivity model is separable into a homogeneous background conductivity model (col. 14 lines 40-45  :- antenna relays for data acquisition or background noise acquisition) and an inhomogeneous anomalous conductivity model (col. 2 lines 40-45 :- determine dip angle of beds or the range and azimuth of formation anomalies).
determine background electromagnetic fields (col. 13 lines 40-45 :- Background data acquisitions are taken to verify the proper operation of the preamplifiers) for each of the two or more receivers (col. 15 lines 1-12 :- horizontally layered formation model it is sufficient to use vertical antennas; measuring formation dip angle of three-dimensional effects requires the use of horizontal antennas as well) based on the homogeneous background conductivity model (col. 19 lines 10-15 :-  method for inverting the forward solution used to determine formation property matrix from the antenna data matrix, is an iterative method that provides a best fit, in the least square error sense, to the measured data), and
determining one or more properties of the formation (earth formation 11; col. 1 lines 5-15 :– logging system in which formation parameter of interest i.e., conductivity and/or dielectric constant, can be accurately indicated).
Gill does not teach explicitly complex conductivity model; determining background electromagnetic fields and body-to-receiver Green's functions associated with each of two or more receivers of a dielectric logging tool, determining one or more properties of the formation based, at least in part, on received electromagnetic response signals the background electromagnetic fields, the body-to-receiver Green’s functions and the inhomogeneous anomalous conductivity model wherein the received electromagnetic response signals comprise response signals measured at the two or more receivers. 
(pg. 759, col. 1 - a transmitter at position are the anomalous and background admittivities defined by a = Ϭ + iwƐ where u is the conductivity, Ɛ the electric permittivity and i =√-1, frequency term in the complex admittivity); determining background electromagnetic fields (pg. 759.col. 2 - unperturbed field values in the background medium) and body-to-receiver Green's functions (pg. 759.col. 1 – total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GHg is the vertical magnetic field Green’s function for the background medium) associated with each of two or more receivers of a dielectric logging tool (pg. 760.col. 2 - data are calculated for 32 transmitters and 32 receivers). 
determining one or more properties of a formation based (para. 53 - reservoir characterization … conductivity and/or permittivity, information about reservoir heterogeneity and fluid distribution can be deduced and used to estimate oil field properties such as porosity, saturation and fracture orientation), at least in part, on received electromagnetic response signals (para. 66 - Calculating an updated (corrected) background field as electromagnetic response for the updated background medium with the complex conductivity {tilde over (.sigma.)}.sub.b(n)(r)), the background electromagnetic fields (para. 70 - updating the background field obtained in a previous iteration by adding the volume image constructed during that previous iteration), the
body-to-receiver Green’s functions (pg. 759. Col. 1 - Hzs is the vertical component of the measured secondary, or scattered magnetic field at receiver position rrz due to a transmitter at position rtz,Za and Eo are the anomalous and background admittivities defined by 3 = u + iwe where u is the conductivity, E the electric permittivity and i = E is the total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GH~ is the vertical magnetic field Green’s function for the background medium), and the inhomogeneous anomalous conductivity model (pg. 759. Col. 1 - anomalous EM fields that arise from scattering currents induced in localized inhomogeneities by the source field) wherein the received electromagnetic response signals comprise response signals measured at the two or more receivers (32 rx) of the dielectric logging tool in response to electromagnetic signals emitted (32 tx) towards the formation (pg. 758.col. 1 - reservoir characterization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gill by having body-to-receiver Green's functions associated with the two or more receivers for the domain of interest, the background electromagnetic fields and body-to-receiver Green's functions being computed based on the background conductivity model as taught by Alumbaugh in order to provide "technique which uses low frequency electromagnetic (EM) fields to image the earth’s conductivity structure between two boreholes … image quality dependent on the operating frequency with the optimal frequency corresponding to the peak of a sensitivity function which is the product of the primary electric field and the Green’s function" (abstract).

Regarding claim 13, Gill in view of Alumbaugh teaches the system of claim 10, 
Alumbaugh additionally teaches in figure(s) 1-7 wherein the computational facility is to obtain the background electric fields and body-to-receiver Green's functions by computation (pg. 759. Col. 1 - Hzs is the vertical component of the measured secondary, or scattered magnetic field at receiver position rrz due to a transmitter at position rtz,Za and Eo are the anomalous and background admittivities defined by 3 = u + iwe where u is the conductivity, E the electric permittivity and i = E is the total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GH~ is the vertical magnetic field Green’s function for the background medium).

Regarding claim 14, Gill in view of Alumbaugh teaches the system of claim 10, wherein the computational facility comprises a computer- readable medium storing precomputed background electric fields and body-to-receiver Green's functions (Gill, memory 146 in figure 12, col. 7 lines 40-45 :- entire run can be predetermined and such data placed in memory of the host computer/controller 27, firing commands for the sonde via the logging code 76 is automatically generated;).

Regarding claim 15, Gill teaches in figure(s) 1-11 a computer-readable medium storing instructions for execution by one or more processors of a computer (abs. - host computer/controller at the earth's surface), the instructions, when executed, causing the computer to: 
obtain electromagnetic signals measured with two or more receivers of a dielectric logging tool wherein the measured electromagnetic signals comprise signals measured in response to emission of an electromagnetic signal towards a formation (abs. - A powerful primary pulse of electromagnetic (EM) energy is periodically generated for irradiating the adjacent formation for induction logging purposes. The sonde also includes an antenna array for detecting secondary induced fields in the formation around the borehole. The array preferably includes a series of grouped, paired coils axially spaced along the borehole. each detected signal transmitted to the host computer/controller at the earth's surface; figure 1); 
determine background electromagnetic fields (col. 13 lines 40-45 :- Background data acquisitions are taken to verify the proper operation of the preamplifiers) for the two or more receivers, the background electromagnetic fields being based on a homogeneous background conductivity model (col. 15 lines 1-12 :- horizontally layered formation model it is sufficient to use vertical antennas; measuring formation dip angle of three-dimensional effects requires the use of horizontal antennas as well); and 
determine (col. 19 lines 10-15 :-  method for inverting the forward solution used to determine formation property matrix from the antenna data matrix, is an iterative method that provides a best fit, in the least square error sense, to the measured data)  one or more properties of the formation based at least in part on an anomalous inhomogeneous conductivity model (col. 2 lines 40-45 :- determine dip angle of beds or the range and azimuth of formation anomalies). 
Gill does not teach explicitly determining background electromagnetic fields and body-to-receiver Green's functions associated with each of two or more receivers of a dielectric logging tool, determining one or more properties of a formation based, at least in part, on received electromagnetic response signals the background electromagnetic fields, the body-to-receiver Green’s functions and the inhomogeneous anomalous conductivity model. 
(pg. 759.col. 2 - unperturbed field values in the background medium) and body-to-receiver Green's functions (pg. 759.col. 1 – total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GHg is the vertical magnetic field Green’s function for the background medium) associated with each of two or more receivers of a dielectric logging tool (pg. 760.col. 2 - data are calculated for 32 transmitters and 32 receivers). 
determining one or more properties of a formation based (para. 53 - reservoir characterization … conductivity and/or permittivity, information about reservoir heterogeneity and fluid distribution can be deduced and used to estimate oil field properties such as porosity, saturation and fracture orientation), at least in part, on received electromagnetic response signals (para. 66 - Calculating an updated (corrected) background field as electromagnetic response for the updated background medium with the complex conductivity {tilde over (.sigma.)}.sub.b(n)(r)), the background electromagnetic fields (para. 70 - updating the background field obtained in a previous iteration by adding the volume image constructed during that previous iteration), the
body-to-receiver Green’s functions (pg. 759. Col. 1 - Hzs is the vertical component of the measured secondary, or scattered magnetic field at receiver position rrz due to a transmitter at position rtz,Za and Eo are the anomalous and background admittivities defined by 3 = u + iwe where u is the conductivity, E the electric permittivity and i = E is the total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GH~ is the vertical magnetic field Green’s function for the background medium), and the inhomogeneous anomalous conductivity model (pg. 759. Col. 1 - anomalous EM fields that arise from scattering currents induced in localized inhomogeneities by the source field). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gill by having body-to-receiver Green's functions associated with the two or more receivers for the domain of interest, the background electromagnetic fields and body-to-receiver Green's functions being computed based on the background conductivity model as taught by Alumbaugh in order to provide "technique which uses low frequency electromagnetic (EM) fields to image the earth’s conductivity structure between two boreholes … image quality dependent on the operating frequency with the optimal frequency corresponding to the peak of a sensitivity function which is the product of the primary electric field and the Green’s function" (abstract).

Regarding claim 18, Gill in view of Alumbaugh teaches the computer-readable medium of claim 15, 
Alumbaugh additionally teaches in figure(s) 1-7 wherein the instructions to determine the background electromagnetic fields and the body-to-receiver Green’s functions comprise instructions to cause the computer to calculate the background electromagnetic fields and body-to-receiver Green's functions (pg. 759. Col. 1 - Hzs is the vertical component of the measured secondary, or scattered magnetic field at receiver position rrz due to a transmitter at position rtz,Za and Eo are the anomalous and background admittivities defined by 3 = u + iwe where u is the conductivity, E the electric permittivity and i = E is the total electric field which can be expressed as the sum of the primary and secondary fields, i.e., E = EP+ES; and GH~ is the vertical magnetic field Green’s function for the background medium).

Regarding claim 19, Gill in view of Alumbaugh teaches the computer-readable medium of claim 15, wherein the one or more properties of the formation comprise at least one of electrical properties (clm. 1 – logging formation electrical parameter) or rock properties.

Regarding claim 20, Gill in view of Alumbaugh teaches the computer-readable medium of claim 15, wherein the instructions to determine the background electromagnetic fields and the body-to-receiver Green’s functions comprise instructions to cause the computer, when inverting the measured electromagnetic signals, to compute sensitivities of electromagnetic fields at the receivers (col. 15 lines 24-38 :-  In addition to minimizing the sources of noise by novel antenna and circuit design, the present invention minimizes the effects of noise. mathematical relation between formation properties and field data is sensitive to noise or data corruption of any variety, whether electrical, mechanical, or digital.  effects of electronic noise, finite antenna spacing, finite digital accuracy, and other practical problems must be taken into account.) with respect to an inhomogeneous anomalous conductivity.

Regarding claim 21, Gill in view of Alumbaugh teaches the method of claim 1, wherein determining the one or more properties of the formation comprises inverting the received electromagnetic response signals based, at least in part, on the background (col. 19 lines 10-15 :-  method for inverting the forward solution used to determine formation property matrix from the antenna data matrix, is an iterative method that provides a best fit, in the least square error sense, to the measured data).

Regarding claim 23, Gill in view of Alumbaugh teaches the method of claim 1, Alumbaugh additionally teaches in figure(s) 1-7 wherein determining the one or more properties of the formation comprises determining an inhomogeneous anomalous conductivity (pg. 759. Col. 1 - anomalous EM fields that arise from scattering currents induced in localized inhomogeneities by the source field).

Regarding claim 24, Gill in view of Alumbaugh teaches the system of claim 10, wherein determining the one or more properties of the formation comprises inverting the received electromagnetic response signals based, at least in part, on the background electromagnetic fields, the body-to-receiver Green's functions, and the inhomogeneous anomalous conductivity model (col. 19 lines 10-15 :-  method for inverting the forward solution used to determine formation property matrix from the antenna data matrix, is an iterative method that provides a best fit, in the least square error sense, to the measured data).

Regarding claim 25, Gill in view of Alumbaugh teaches the computer-readable medium of claim 15, wherein determining the one or more properties of the formation (col. 19 lines 10-15 :-  method for inverting the forward solution used to determine formation property matrix from the antenna data matrix, is an iterative method that provides a best fit, in the least square error sense, to the measured data).

Allowable Subject Matter

Claim(s) 12, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 12, 17 and 22, the prior arts of record do not fairly teach or suggest “wherein determining the one or more properties of the formation comprises determining a scattering tensor, wherein the scattering tensor relates the background electromagnetic fields to at least one of a conductivity contrast and an anomalous electric field, and wherein the conductivity contrast is a difference in conductivity between homogeneous background conductivity for the homogeneous background conductivity model and a second homogeneous background conductivity model” including all of the limitations of the base claim and any intervening claims.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Zhdanov (US 20090119040) discloses "security screening and inspection based on broadband electromagnetic holographic imaging".
Zhdanov et al. “Fast 3D Imaging from a Single Borehole Using Tensor Induction Logging Data”, petrophysics, vol. 45, no. 2 (march-April 2004); p. 167–178; 17 figures, Michael S. Zhdanov1, Efthimios Tartaras2, and Alexander Gribenko1
                                                                                                                                                                                      
	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868